Third District Court of Appeal
                               State of Florida

                          Opinion filed April 18, 2019.

                              ________________

                                No. 3D19-737
                         Lower Tribunal No. 18-10746
                             ________________


                            Terrance Benjamin,
                                   Petitioner,

                                       vs.

                         Daniel Junior, etc., et al.,
                                 Respondents.



      A Case of Original Jurisdiction -- Habeas Corpus

      Carlos J. Martinez, Public Defender, and Natasha Baker-Bradley, Assistant
Public Defender, for petitioner.

     Ashley Moody, Attorney General, and Sandra Lipman, Assistant Attorney
General, for respondent The State of Florida.


Before FERNANDEZ, LOGUE, and MILLER, JJ.

      PER CURIAM.
                           UPON CONFESSION OF ERROR

       Petitioner, Terrance Benjamin, seeks a writ of habeas corpus, challenging his

pretrial detention. Petitioner was charged with failure to return a hired vehicle, a

third-degree felony. See § 817.52(3), Fla. Stat. (2018). The trial court ordered

petitioner held without bond following a failure to appear for jury trial.

       Petitioner argues the trial court failed to make a finding that his failure to

appear was willful and that “no conditions of release can reasonably protect the

community from risk of physical harm to persons, assure the presence of the accused

at trial, or assure the integrity of the judicial process.” State v. Blair, 39 So. 3d 1190,

1192 (Fla. 2010) (quoting art. I, § 14, Fla. Const.); see Williams v. State, 68 So. 3d
1010 (Fla. 4th DCA 2011). The State, properly and commendably, concedes error.

See § 907.041, Fla. Stat. (2018); State v. Paul, 783 So. 2d 1042 (Fla. 2001).

       Accordingly, we grant the petition and direct the trial court to release

petitioner with reasonable conditions. This opinion should not be read to limit the

ability of the trial court to take additional evidence or impose ancillary conditions

on pretrial release.

       Petition granted.




                                            2